Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals upon the following certified questions denied: 1. Does the failure of the referee to comply with rule 171 of the Rules of Civil Practice invalidate the referee’s report? 2. Was the failure of the Special Term judge to read the testimony in the motion for contempt of court sufficient to reverse the judgment? 3. May a judgment be entered in a contempt motion upon a decision of a referee before confirmation by a court? 4. Is payment to a referee of his fees before his decision is announced and filed sufficient to disqualify the referee and render his report void? Present — Hill, P. J., Bliss, Heffernan, Sehenck and Foster, JJ.